DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 28 August 2020, claims 1-13 are presently pending in the application, of which, claims 1 and 11 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 28 August 2020, have reviewed and accepted by the Examiner.

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-13, under Step 2A claims 1-13 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
a controller that provides a business volume to a server system, 
wherein the storage system includes an additional write volume that additionally writes and stores data stored in the business volume, and 
wherein the controller is configured to manage first address conversion information for managing a relationship between a logical address of the business volume and a logical address of the additional write volume, and 
an address conversion history information for managing a relationship between a logical address of the business volume and a logical address of the additional write volume for storing old data before the data of the business volume is updated, and managing a time when the data of the business volume is updated as history information, 
determine, at each time a data amount of the address conversion history information reaches a predetermined threshold, a first target time indicating a past time point of the business volume, and generate a snapshot of the determined first target time using the address conversion history information, 
store, at each time a recovery point set command including a recovery point indicating a restore timing for the business volume is received, a time when the recovery point set command is received together with the recovery point to the address conversion history information, and 
restore, when a restore command including information regarding the second target time indicating a restore timing and a restore destination volume for the business volume is received, the business volume using the snapshot of the first target time, the recovery point stored in the address conversion history information, and the address conversion history information.
These limitations recite certain methods of mental processes, such as concepts performed in the human mind, including observation, evaluation, judgement, and/or opinion (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a determination is made based on a predetermined threshold and a change of data occurs based on that determination. This represents an evaluation and falls under certain methods of mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mental process” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-10 also do not integrate the abstract idea into a practical application. Notably, claims 2-10 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-10 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-10 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-10 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-10 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.
	
	Claims 11-13 appear to include similar subject matter as in claims 1-3 as discussed above. More specifically, independent claim 11 additionally recites a server system which is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-10 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Mizuno, Yoichi, (U.S. 2008/0059734 and known hereinafter as Mizuno)(IDS Submission on 28 August 2020).

As per claim 1, Mizuno teaches a storage system, comprising: 
a controller that provides a business volume to a server system (e.g. Mizuno, see Figure 1, which discloses a controller that interacts with a storage system.), 
wherein the storage system includes an additional write volume that additionally writes and stores data stored in the business volume (e.g. Mizuno, see Figure 1, which discloses tape drives a…n, which illustrates a data volume that is stored in the storage system.), and 
wherein the controller is configured to manage first address conversion information for managing a relationship between a logical address of the business volume and a logical address of the additional write volume (e.g. Mizuno, see Figures 2 and 3, which discloses a controller that is able to journal (e.g. write) data and establish a relationship with logical volume units to additionally write volume, as depicted in LUN0, LUN1, LUN2, etc.), and 
an address conversion history information for managing a relationship between a logical address of the business volume and a logical address of the additional write volume for storing old data before the data of the business volume is updated, and managing a time when the data of the business volume is updated as history information (e.g. Mizuno, see paragraphs [0060-0066], which discloses LUN0, LUN1, as address conversation history information, which includes a corresponding duplicate volume in LUN2, LUN3, in which the online volume may contain updated data and the duplicate volume may contain old or stale data. At each checkpoint, the duplicate volume may be updated to reflect the changes in the online volume, based on a point in time, thereby establishing historical information.), 
determine, at each time a data amount of the address conversion history information reaches a predetermined threshold, a first target time indicating a past time point of the business volume, and generate a snapshot of the determined first target time using the address conversion history information (e.g. Mizuno, see paragraphs [0070-0080], which discloses a copy threshold value, which indicates a threshold value for judging whether or not copy (copy from a journal volume to tape) is to be started.), 
store, at each time a recovery point set command including a recovery point indicating a restore timing for the business volume is received, a time when the recovery point set command is received together with the recovery point to the address conversion history information (e.g. Mizuno, see paragraphs [0071-0078], which discloses a priority can be established to permit the copying of the volume of data based on a checkpoint, where the copied data is stored and representative of the point in time in which the copy of data was stored.), and 
restore, when a restore command including information regarding the second target time indicating a restore timing and a restore destination volume for the business volume is received, the business volume using the snapshot of the first target time, the recovery point stored in the address conversion history information, and the address conversion history information (e.g. Mizuno, see paragraphs [0114-0124], which discloses a restore process which restores the copy of the data based on the point in time checkpoint, where the restore process includes a target consistency group number and a checkpoint ID, representing the restore timing and destination volume, and in which when the restore process occurs, the tape control program specifies the tape of the correspondent tape group from the indicated consistency group number and current checkpoint ID of the restore point volume.).

As per claim 11, Mizuno teaches a restore control method for a storage system which includes a business volume, a controller that provides a business volume to a server system (e.g. Mizuno, see Figure 1, which discloses a controller that interacts with a storage system.), 
wherein the storage system includes an additional write volume that additionally writes and stores data stored in the business volume (e.g. Mizuno, see Figure 1, which discloses tape drives a…n, which illustrates a data volume that is stored in the storage system.), and 
wherein the controller is configured to manage first address conversion information for managing a relationship between a logical address of the business volume and a logical address of the additional write volume (e.g. Mizuno, see Figures 2 and 3, which discloses a controller that is able to journal (e.g. write) data and establish a relationship with logical volume units to additionally write volume, as depicted in LUN0, LUN1, LUN2, etc.), and 
an address conversion history information for managing a relationship between a logical address of the business volume and a logical address of the additional write volume for storing old data before the data of the business volume is updated, and managing a time when the data of the business volume is updated as history information (e.g. Mizuno, see paragraphs [0060-0066], which discloses LUN0, LUN1, as address conversation history information, which includes a corresponding duplicate volume in LUN2, LUN3, in which the online volume may contain updated data and the duplicate volume may contain old or stale data. At each checkpoint, the duplicate volume may be updated to reflect the changes in the online volume, based on a point in time, thereby establishing historical information.), 
determine, at each time a data amount of the address conversion history information reaches a predetermined threshold, a first target time indicating a past time point of the business volume, and generate a snapshot of the determined first target time using the address conversion history information (e.g. Mizuno, see paragraphs [0070-0080], which discloses a copy threshold value, which indicates a threshold value for judging whether or not copy (copy from a journal volume to tape) is to be started.), 
store, at each time a recovery point set command including a recovery point indicating a restore timing for the business volume is received, a time when the recovery point set command is received together with the recovery point to the address conversion history information (e.g. Mizuno, see paragraphs [0071-0078], which discloses a priority can be established to permit the copying of the volume of data based on a checkpoint, where the copied data is stored and representative of the point in time in which the copy of data was stored.), and 
restore, when a restore command including information regarding the second target time indicating a restore timing and a restore destination volume for the business volume is received, the business volume using the snapshot of the first target time, the recovery point stored in the address conversion history information, and the address conversion history information (e.g. Mizuno, see paragraphs [0114-0124], which discloses a restore process which restores the copy of the data based on the point in time checkpoint, where the restore process includes a target consistency group number and a checkpoint ID, representing the restore timing and destination volume, and in which when the restore process occurs, the tape control program specifies the tape of the correspondent tape group from the indicated consistency group number and current checkpoint ID of the restore point volume.).

As per claims 2 and 12, Mizuno teaches the storage system according to claim 1 and the method of claim 11, respectively, 
wherein the controller determines whether the first target times of one or more snapshots are newer than the second target time (e.g. Mizuno, see Figures 2 and 3, which discloses a controller that is able to journal (e.g. write) data and establish a relationship with logical volume units to additionally write volume, as depicted in LUN0, LUN1, LUN2, etc.), and 
wherein, when there are only snapshots of the first target times that is older than the second target time, the address conversion information of the business volume is copied to second address conversion information of the restore destination volume (e.g. Mizuno, see Figures 2 and 3, which discloses a controller that is able to journal (e.g. write) data and establish a relationship with logical volume units to additionally write volume, as depicted in LUN0, LUN1, LUN2, etc.).

As per claims 3 and 13, Mizuno teaches the storage system according to claim 2 and the method of claim 12, respectively, wherein the controller is configured to 
manage third address conversion information for managing a relationship between a logical address of the snapshot volume and a logical address of the additional write volume for snapshots acquired at a plurality of the first target times (e.g. Mizuno, see paragraphs [0060-0066], which discloses LUN0, LUN1, as address conversation history information, which includes a corresponding duplicate volume in LUN2, LUN3, in which the online volume may contain updated data and the duplicate volume may contain old or stale data. At each checkpoint, the duplicate volume may be updated to reflect the changes in the online volume, based on a point in time, thereby establishing historical information.), and
copy the third address conversion information of the snapshot generated at the first target time immediately after the second target time in the plurality of the first target times to the second address conversion information of the restore destination volume (e.g. Mizuno, see paragraphs [0071-0078], which discloses a priority can be established to permit the copying of the volume of data based on a checkpoint, where the copied data is stored and representative of the point in time in which the copy of data was stored.).

As per claim 4, Mizuno teaches the storage system according to claim 2, wherein the controller is configured to copy a logical address of the additional write volume indicating a storage location of old data overwritten with update data for the business volume, which corresponds to an update time of the address conversion history information older than the first target time to the second address conversion information of the restore destination volume (e.g. Mizuno, see paragraphs [0071-0078], which discloses a priority can be established to permit the copying of the volume of data based on a checkpoint, where the copied data is stored and representative of the point in time in which the copy of data was stored.).

As per claim 5, Mizuno teaches the storage system according to claim 2, wherein the controller is configured to manage, in the address conversion history information, update order of data for the business volume and order of the recovery point set command as a sequence number (e.g. Mizuno, see paragraphs [0060-0066], which discloses LUN0, LUN1, as address conversation history information, which includes a corresponding duplicate volume in LUN2, LUN3, in which the online volume may contain updated data and the duplicate volume may contain old or stale data. At each checkpoint, the duplicate volume may be updated to reflect the changes in the online volume, based on a point in time, thereby establishing historical information.).

As per claim 6, Mizuno teaches the storage system according to claim 5, wherein the controller is configured to manage, in response to receipt of the recovery point set command, recovery point management information for managing a relationship between identification information for uniquely determining a set recovery point, a set time that is set, and the sequence number of the recovery point set command (e.g. Mizuno, see paragraphs [0060-0066], which discloses LUN0, LUN1, as address conversation history information, which includes a corresponding duplicate volume in LUN2, LUN3, in which the online volume may contain updated data and the duplicate volume may contain old or stale data. At each checkpoint, the duplicate volume may be updated to reflect the changes in the online volume, based on a point in time, thereby establishing historical information.).

As per claim 7, Mizuno teaches the storage system according to claim 6, wherein the controller is configured to manage, in response to receipt of the recovery point set command, restore point management information for managing a relationship between a logical address of the business volume and a logical address of the additional write volume that stores old data stored in the business volume when receiving the recovery point set command in order to restore data to the business volume when receiving the recovery point set command.

As per claim 8, Mizuno teaches the storage system according to claim 6, the controller is configured to determine, when a restore command including a recovery point for the business volume is received, the second target time indicating a restore timing based on the recovery point management information (e.g. Mizuno, see paragraphs [0114-0124], which discloses a restore process which restores the copy of the data based on the point in time checkpoint, where the restore process includes a target consistency group number and a checkpoint ID, representing the restore timing and destination volume, and in which when the restore process occurs, the tape control program specifies the tape of the correspondent tape group from the indicated consistency group number and current checkpoint ID of the restore point volume.).

As per claim 9, Mizuno teaches the storage system according to claim 6, wherein the controller is configured to store, in a case where a latest update time of the address conversion history information has not reached the second target time, information indicating a storage location of old data corresponding to a next new update time of the address conversion history information to a restore management information as information of a logical address of the additional write volume of the second address conversion information (e.g. Mizuno, see paragraphs [0114-0124], which discloses a restore process which restores the copy of the data based on the point in time checkpoint, where the restore process includes a target consistency group number and a checkpoint ID, representing the restore timing and destination volume, and in which when the restore process occurs, the tape control program specifies the tape of the correspondent tape group from the indicated consistency group number and current checkpoint ID of the restore point volume.).

As per claim 10, Mizuno teaches the storage system according to claim 9, wherein the controller is configured to reflect the second address conversion information of the restore destination volume based on the information stored in the restore management information to generate an image of the second target time of the business volume in the restore destination volume (e.g. Mizuno, see paragraphs [0114-0124], which discloses a restore process which restores the copy of the data based on the point in time checkpoint, where the restore process includes a target consistency group number and a checkpoint ID, representing the restore timing and destination volume, and in which when the restore process occurs, the tape control program specifies the tape of the correspondent tape group from the indicated consistency group number and current checkpoint ID of the restore point volume.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        July 27, 2022